DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claim 1-9 and 11 in the reply filed on 01/28/2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2022.

Information Disclosure Statement
The information disclosure statement filed 08/21/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. 
The copy of foreign patent document JP 11-511900 A provided by Applicant is illegible. Additionally, no English equivalent has been provided by Applicant.
The information disclosure statement filed 08/21/2019 has been placed in the application file, but the information referred to therein has not been considered.

Specification
It is noted that the Abstract of the record contains less than 50 words.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:
“Formulae” should read “Formula” in paragraph [0031], line 2, paragraph [0036], line 1, and paragraph [0048], line 4.
Appropriate correction is required.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (WO 2017217320 A1; the citation of the prior art in this rejection refer to US 2019/0112489 A1 used for English translation; hereinafter Shimizu), in view of evidence by BIOdotEDU: Lipids and Polysaccharides (hereinafter BIOdotEDU).
Regarding claims 1-2 and 7-8, Shimizu teaches a liquid composition used for surface modification applications (i.e., surface treatment agent), containing a surface treatment agent and a non-aqueous organic solvent, and may further contain a base (Shimizu, [0093]),
wherein examples of the non-aqueous organic solvent include hydrocarbons such as hexane, heptanes, and octane (Shimizu, [0107]) (i.e., wherein the solvent comprises a linear aliphatic hydrocarbon having 6 to 8 carbons, such as octane, which one ordinary skill in the art would understand to refer to n-octane), 
wherein in the case where the liquid composition contains a silylating agent as a surface treatment agent, the non-aqueous organic solvent is preferably selected from the group comprising hydrocarbons (Shimizu, [0108]).
Given that Shimizu discloses the solvent that overlaps the presently claimed solvent comprising an aliphatic hydrocarbon, including octane (Shimizu, [0107]), it therefore would be obvious to one of ordinary skill in the art, to use the solvent, which is both disclosed by Shimizu and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
	
Regarding claims 3-4 and 11, Shimizu further teaches wherein the liquid composition may further contain a base (Shimizu, [0093]), wherein the base is selected from the group consisting of pyridine, piperazine, and N-alkylmorpholine (Shimizu, 

Regarding claims 5-6, Shimizu further teaches wherein the silylating agent is preferably selected from the group consisting of silicon-containing compounds represented by the formula (R1)aSi(H)bX14-a-b (Shimizu, [0121]);
wherein R1 represents a monovalent organic group containing a hydrocarbon group having 1 to 18 carbon atoms (Shimizu, [0123]), which are strongly hydrophobic as evidenced by BIOdotEDU (i.e., hydrophobic group bonded to a silicon atom);
wherein X1 is a reactive site which reacts with the silanol group of the wafer to chemically bond the silylating agent with the silicon element of the silicon wafer through a siloxane bond (Shimizu, [0127]) (i.e., Si-O-Si bond; thus X1 represents a leaving group);
wherein a is an integer of 1 to 3, b is an integer of 0 to 2, and the sum of a and b is 1 to 3 (Shimizu, [0125]) (i.e., the silicon-containing compound can comprise one X1 substituent, and three substituents selected from organic groups and hydrogen atoms).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claim 4 above, further in view of Kato et al. (WO 2013115367 A1; the citations of the prior art in this rejection refer to the machine translation provided by the Examiner; hereinafter Kato).
Regarding claim 9, Shimizu further teaches wherein the wherein the base is selected from the group consisting of pyridine and piperazine (Shimizu, [0154]), and 
However, Shimizu does not explicitly disclose wherein the nitrogen-containing heterocyclic compound or a salt thereof (B1) contains at least one selected from the group consisting of pyrrole, imidazole, triazole, tetrazole which may have an alkyl group or an aryl group, and benzotriazole which may have an alkyl group or an aryl group, as presently claimed.
With respect to the difference, Kato teaches a film-forming composition comprising a silicon compound and a solvent, and the hydrolysis and condensation of a hydrolysable silane in a non-alcohol solvent (Kato, abstract), such as n-octane (Kato, page 5, paragraph 7),
wherein the hydrolyzed condensate is a hydrolyzed condensate in which silanol groups in the hydrolyzed product undergo dehydration condensation and forms a polysiloxane (Kato, page 4, paragraph 3) (i.e., forming siloxane bonds);
wherein organic bases as hydrolysis catalysts include pyridine, pyrrole, and piperazine (Kato, page 5, line 6).
Kato is analogous art, as Kato is drawn to a film-forming composition (i.e., surface treatment agent) comprising a silicon compound and a solvent (Kato, abstract).
In light of the disclosure of Kato of the equivalence and interchangeability of using pyridine and piperazine as disclosed in Shimizu (Shimizu, [0154]), with pyrrole as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use pyrrole as the base in Shimizu, and thereby arrive claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aoki et al. (EP 2868717 A1) teaches a coating composition comprising a surface treating component, such a hexamethyldisilazane, a vinyl copolymer obtained from a UV-absorbing vinyl monomer, such as benzotriazole, and an organic solvent, such as octane, nonane, decane, undecane, and dodecane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/R.S.S./Examiner, Art Unit 1732      

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/11/2022